The Honorable Preston Scroggin State Representative 59 Marshall Road Vilonia, AR 72173-9335
Dear Representative Scroggin:
I am writing in response to your request for my opinion on the following questions:
  1. Please advise as to the law concerning whether a Judge can campaign as seeking re-election to a different division than the one elected to by the constituents.
  2. In light of passage of Amendment 80, what is the law concerning a Judge representing him/herself to the constituents as Circuit Judge —  Juvenile Division?
  3. Can a judge that was elected Circuit/Chancery Juvenile Judge — Second Division prior to passage of Amendment 80, and presently handling all juvenile matters in the 20th Judicial District in the second division pursuant to Administrative Order No. 14 run for an entirely different position — Division 4 — and represent to the voters that division as Circuit/Juvenile Division?
RESPONSE
I must respectfully decline to answer your questions, which apparently relate to a pending dispute among the participants in a judicial election. Although I am statutorily charged with rendering legal advice to members of the legislature and various state officers regarding certain matters of state law, this office has long refrained as a matter of policy from rendering opinions on issues that either are or appear destined to become the subject of litigation. As an officer of the executive branch of government, I consider it inappropriate to interpose my opinion in a dispute that, if not otherwise settled, should properly be submitted for judicial resolution.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh